Citation Nr: 0501094	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for VA purposes.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.  


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to April 
9, 1942, and April 18, 1945, to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines.



FINDINGS OF FACT

1.  The veteran's recognized service does not include status 
as a POW, and there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
POW.

2.  The veteran's COPD is not related to service.  

3.  The veteran's hypertension is not related to service.

4.  In a May 1993 decision, the Board denied service 
connection for arthritis; the veteran did not initiate an 
appeal.

5.  Additional evidence received since the Board's May 1993 
decision is duplicative of previously considered evidence, or 
is new to the record but does not bear directly and 
substantially upon the question of whether the veteran's 
arthritis was incurred in or aggravated by service, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2004).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  The May 1993 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

5.  New and material evidence has not been received since the 
May 1993 denial, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied these duties to the veteran in a 
letter issued in November 2001.  The RO informed the veteran 
of the evidence he needed to submit to substantiate his 
claims of service connection.  He was told that he needed to 
submit evidence showing that he had a current disorder as 
claimed, that it had its onset during service, and that it 
was related to service.  In a separate letter dated in June 
2002, he was told that he needed to complete the POW 
questionnaire for the purpose of obtaining additional 
information.  He was informed that in order to substantiate 
his claim for POW status for VA purposes, he should submit 
Philippine Red Cross records, Guarantor's receipt for a 
released POW, Japanese Parole Certificate for a released POW 
and/or War Claims Commission records.  He was also informed 
of the type of lay statements he should submit to 
substantiate his claims.  These letters predated the 
September 2002 initial denial of benefits, and prior to the 
issuance of a memorandum regarding the veteran's contention 
of POW status.  See Id.  The RO also issued another letter in 
September 2003 which contained further advisement to submit 
any evidence in support of his claims which he has in his 
possession, and that VA would assist him in obtaining any 
evidence he was not able to obtain on his own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Furthermore, the veteran requested a hearing before a 
Decision Review Officer; however, he failed to appear.  In 
September 2003, the veteran submitted a signed document that 
indicated that he had no additional evidence to submit.  
Prior to certification of the veteran's appeal, the RO 
contacted the veteran on four separate occasions and spoke 
with his granddaughter regarding the reasons for the denial 
of the veteran's claim for benefits.  On these occasions, the 
granddaughter indicated that she was assisting the veteran 
with his appeal and they were reviewing records; however, 
provided no further information or evidence to support the 
appeal.

The Board finds that it is not necessary to obtain a VA 
medical opinion or examination as to the veteran's claims of 
service connection.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  The Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide probative evidence of the incurrence of a disorder in 
service.  As set out in more detail below, the record fails 
to establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claims of service 
connection.

Finally, the Board notes that VA has conducted the necessary 
evidentiary development in this case, given the issue at 
hand.  Specifically, the evidence of record contains an 
Affidavit for Philippine Army Personnel completed by the 
veteran, post-service medical records, and certification by 
the United States Department of the Army regarding the 
veteran's allegation of POW status.  The Board concludes that 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims.  For all the foregoing reasons, the Board is 
satisfied that VA's duties to the veteran have been 
fulfilled.

I.  Prisoner-of-war status

The determinative question that must be resolved in the 
present matter is whether the record has established that the 
veteran had status as a former POW as defined by statutes and 
regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  
The veteran claims that he was a POW from April 10 through 
20, 1942, and that during that time he was a member of the 
USAFFE.  

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41 (2004).  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y) (2004).  Under 38 C.F.R. § 3.1(y), however, 
VA is not required to follow the service department's 
findings that the veteran was not a POW.  VAOPGCPREC 14-94.  
VA may utilize other evidence to establish the conclusion of 
a Philippine military veteran's period of service under 38 
C.F.R. § 3.41(b) (2004).  If the appropriate evidence is not 
submitted, the claim fails due to the absence of legal merit 
or lack of entitlement under the law and, as such, must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Here, a review of the record reveals that the service 
department verified that the veteran had recognized service 
for VA purposes from December 1941 to April 9, 1942, and 
April 18, 1945, to March 1946, and that he was not a POW 
during that time.  The service department noted that the 
veteran was missing on April 9, 1942, and was deemed "no 
casualty status" from April 10, 1942, through April 17, 
1945.  From April 18, 1945, to March 1946 he was a member of 
the Regular Philippine Army.  The service department 
certification did not indicate any POW status nor recognized 
guerilla service.  The veteran's Affidavit for Philippine 
Army Personnel signed in March 1946 indicated that he was 
captured in Lamao on April 10, 1942, and escaped in Capas on 
April 20, 1942.  He reported that he was a civilian from 
April 21, 1942, to April 10, 1945, and was reinstated on 
April 18, 1945.  He stated that he did not surrender under 
Proclamation No. 1 nor undergo spiritual and cultural 
training.  The veteran also submitted an affidavit from Dr. 
Angkaw dated in September 1949 who attested that the veteran 
escaped from Capas on April 20, 1942, and was treated for 
malaria from the time of his escape until November 1942.  

In considering this affidavit, the Board notes that although 
Dr. Angkaw may have treated the veteran during this time 
period, he had no independent knowledge of whether the 
veteran had been imprisoned or underwent such an escape.  His 
statements are based solely on the contentions of the 
veteran, which are in direct contradiction with the findings 
of the service department.  The service department found that 
the evidence of record was insufficient to support a finding 
that the veteran meets the criteria of a former POW in 
accordance with 38 C.F.R. § 3.1(y).  The veteran reported 
that he was a POW from April 10 through 20, 1942; however, 
this occurred while he was in a "no casualty status."  The 
service department also noted that even if the veteran was 
deemed a POW from April 10 through 20, 1942, this would not 
entitle him to benefits under Public Laws 97-37 and 100-322 
since he was not interned for 30 days or more.

Accordingly, the Board finds that the veteran is not entitled 
to recognition as a POW for VA purposes.  As a matter of law, 
his claim for recognition as a former POW fails.  Sabonis, 6 
Vet. App. at 430.

II.  Service connection claims

Facts

In an Affidavit for Philippine Army Personnel completed in 
March 1946, the veteran noted that he incurred no wounds or 
illnesses during service.

In support of his claims for COPD and hypertension, the 
veteran submitted a Medical Certificate by Dr. Geronimo dated 
in November 1955 certifying that the veteran had undergone 
treatment in 1948 and an X-ray examination of his chest was 
taken upon complaints of productive cough, loss of weight and 
appetite, and general body weakness.  Dr. Geronimo reported 
that the X-ray, taken in July 1948, revealed a patch of heavy 
density at the level of the first rib and first interspace in 
the right lung, and semi-rounded density and first interspace 
in the left lung.  Dr. Geronimo noted that he believed that 
the veteran had pulmonary tuberculosis (PTB), minimal, 
active, bilateral.  

Correspondence dated in April 1991 from Dr. Esguerra noted 
treatment for COPD/bronchial asthma.  

Correspondence from Dr. Catalan dated in December 2001 
certified that the veteran had been a patient since October 
1996 undergoing treatment for bronchial asthma and 
hypertension.  Dr. Catalan issued another letter in April 
2002 that the veteran was still under treatment for bronchial 
asthma and hypertension, and at his last visit he complained 
of chest pain and an electrocardiogram (ECG) revealed 
possible anteroseptal myocardial infarction (MI).  

The veteran submitted a Medical Certificate from Dr. 
Gonzales-Bebe dated in May 2002 which certified that the 
veteran was advised to take medications for his bronchial 
asthma.  

A Medical Certificate from Dr. Baybay-Ambagan dated in 
December 2002 noted that the veteran was hospitalized for 
four days due to Type II diabetes mellitus, COPD, and 
community acquired pneumonia.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

COPD

As set forth above, the veteran seeks service connection for 
COPD.  Although medical certifications indicate that the 
veteran has COPD, there is no evidence to support that the 
disability is due to his active service or any incident 
therein.  

A November 1955 affidavit from Dr. Geronimo stated that an x-
ray examination taken in July 1948 may have revealed PTB.  
Although Dr. Geronimo's certification of treatment can be 
considered competent, it is not substantiated by any 
treatment or evaluation records, to include X-ray evidence of 
PTB.  Additionally, a finding of PTB in July 1948 is not 
indicative of COPD, as they are separate and distinct 
disorders affecting the lungs.

At the time of his separation from service, the veteran 
denied sustaining any wounds or illnesses during service.  
Correspondence dated in April 1991 is the earliest 
documentation noting treatment for COPD and bronchial asthma.  
Consequently, there is a 45 year gap between the veteran's 
separation from service and the initial diagnosis.  The Board 
has considered the veteran's own lay statements to the effect 
that his COPD is causally related to his active service; 
however, it is noted that there is no medical evidence of 
record to support such a theory and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The negative clinical and documentary evidence post-
service for 45 years is more probative than the remote 
assertions of the veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above:  a private 
medical certification diagnosing COPD and bronchial asthma in 
approximately April 1991, and the absence of medical findings 
of COPD until 45 years after separation from service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Therefore, 
the Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002).

In summary, there is no probative evidence of COPD in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's current COPD and his period of active 
duty service.  Thus, service connection for COPD is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Private medical records submitted indicate that the veteran 
is receiving medical treatment for hypertension; however, 
there is no evidence to support that the disability is due to 
his active service or any incident therein.  

The medical documentation submitted indicates that the 
veteran did not begin treatment for hypertension until 
October 1996, over 50 years after separation from service.  
The evidence of record is devoid of treatment for 
hypertension prior to October 1996.  Again, the Board has 
considered the veteran's own lay statements to the effect 
that his hypertension is causally related to his active 
service; however, there is no medical evidence of record to 
support such a theory and the veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu, 2 Vet. App. at 495.  The negative 
clinical and documentary evidence post-service for over 50 
years is more probative than the remote assertions of the 
veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above:  a diagnosis of 
hypertension rendered in October 1996, and the absence of 
medical findings of hypertension until over a half century 
after separation from service.  Under these circumstances, 
any opinion on whether a disability is linked to service 
would obviously be speculative.  Therefore, the Board finds 
that no further development is warranted, to include 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002).

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's current hypertension and his period of 
active duty service.  Thus, service connection for 
hypertension is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  New and Material Evidence:  Arthritis

The veteran filed his initial claim of service connection for 
arthritis in February 1991.  

In support of his initial claim, his Affidavit of Philippine 
Army Personnel was on file which was devoid of any complaints 
of arthritis.  The veteran's claim was denied by a rating 
decision dated in May 1991; the veteran did not appeal.  In 
April 1993, the veteran submitted an informal claim to reopen 
his claim of entitlement to service connection for arthritis.  
He submitted a handwritten note from Dr. Caparas dated in 
March 1993 that stated that the veteran had osteoarthritis.  
Also submitted was a note from Dr. Sapinoses stating that the 
veteran had received treatment for osteoarthritis and 
ischemic heart disease "for the last several years."  
Another Medical Certificate dated March 1993 from a physician 
whose signature is illegible noted treatment for chest pain 
and dysphea, and treatment for arthritis, angina pectoris, 
ischemic heart disease, and bronchial asthma.

In May 1993, the Board denied the veteran's claim of service 
connection for arthritis.  The veteran was notified of, but 
did not appeal the adverse determination.

To support his claim to reopen, the veteran submitted 
correspondence from Dr. Esguerra dated in April 1991 which 
noted a diagnosis of lumbosacral osteoarthritis.  Dr. 
Esguerra noted an initial treatment date of June 19; however, 
he did not provide a year.

Generally, a Board denial is final, and the claim may only be 
reopened through the receipt of "new and material" 
evidence.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2004).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of war 
and arthritis, myocarditis, cardiovascular-renal disease, or 
hypertension are manifested to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In May 1993, the RO denied the veteran's claim of service 
connection for arthritis.  The RO concluded that the evidence 
of record contained no indication that the veteran's 
arthritis was related to service, or that it manifested 
within the one year presumptive period.  As the veteran did 
not appeal, the RO's determination is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the May 
1993 Board determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2004).  Because new and material evidence has not been 
submitted, the claim of service connection cannot be 
reopened.

As indicated above, the evidence added to the record since 
the May 1993 determination includes correspondence from Dr. 
Esguerra dated in April 1991 noting a diagnosis of arthritis.  
Although this correspondence is new, it does not bear 
directly or substantially upon the matter under 
consideration, which is whether the veteran's arthritis is 
related to his period of active service.  The records simply 
note treatment for arthritis beginning in June of an unnamed 
year, however, the Board must note that the letter was dated 
in April 1991, approximately 45 years after the veteran's 
separation from service.  The correspondence provides no 
further evidence of an etiological relationship to service.  
The medical documentation is essentially duplicative of 
previous evidence submitted noting treatment for and a 
diagnosis of arthritis.  The new evidence provides that 
arthritis was diagnosed in or about April 1991, however, this 
was approximately 45 years after separation from service, and 
outside the one year presumptive period.  

Overall, the evidence submitted since the final May 1993 RO 
decision, although new, does not bear directly and 
substantially upon the question of whether the veteran's 
arthritis is related to service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Board 
concludes that the veteran has not presented new and material 
evidence to reopen his claim of service connection for 
arthritis.  38 C.F.R. § 3.156(a) (2004).  Accordingly, the 
Board's analysis must end here, and the appeal is denied.  


ORDER

Entitlement to recognition as a former prisoner of war for VA 
purposes is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.

As new and material evidence has not been received to reopen 
a claim of service connection for arthritis, the appeal is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


